Citation Nr: 0905885	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-38 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to 
May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
November 2007.  The recording of the hearing was defective, 
and there is no transcript of the proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric 
disability, which he contends is related to service.  In 
conjunction with the claim, the Veteran underwent a VA 
examination in July 2005, but the examiner stated that 
without resorting to speculation it was difficult to indicate 
whether the Veteran's depressive symptomatology as likely as 
not started in service.  Based on review of service treatment 
records including a December 1973 psychiatric consultation 
report in which the psychiatrist stated he found no 
psychiatric disease, post-service private treatment records 
dated from 1987 to 2000, which include various psychiatric 
diagnoses, and review of the July 2005 VA examination report, 
the RO denied entitlement to service connection for a 
psychiatric disability, which it characterized as a mood 
disorder (claimed as depression).  The Veteran's disagreement 
with that decision led to this appeal.  

In November 2007, the Veteran testified before the 
undersigned at a hearing held at the RO.  At the hearing, the 
Veteran submitted VA medical records dated from August 2000 
to October 2007, including extensive psychiatric treatment 
records.  Those records document an August 2007 visit at 
which the Veteran's VA psychiatrist reported an Axis I 
assessment including bipolar disorder, mixed with paranoia.  
The Veteran provided a waiver of RO review of those records.  

In early December 2007, the Veteran submitted a statement 
from a different VA psychiatrist who stated that as the 
Veteran's current psychiatrist it is his opinion that the 
Veteran's diagnosis of bipolar disorder is "at least as 
likely or not" the result of his military service.  The 
psychiatrist said his opinion was expressed as result of 
review of records and discussion with current and past 
clinicians as well as his previous contacts.  The 
psychiatrist did not state that he reviewed the Veteran's 
service treatment records, nor did he identify specifically 
the records he had reviewed.  The Veteran provided a waiver 
of RO review of those records.  

In mid-December 2007, the Board notified the Veteran that it 
had been unable to obtain a recording of his November 2007 
hearing due to several inadudibles, and the Board offered the 
Veteran an opportunity for another hearing.  In January 2008, 
the Board received the Veteran's response in which he stated 
that he wants another Board hearing at the RO.  At that time, 
the Veteran requested assurance that the statement from his 
current VA psychiatrist had been added to his claims file.  

In view of the Veteran's specific request that he have 
another Board hearing at the RO, which the Board accepts as a 
motion for a new hearing in accordance with 38 C.F.R. 
§ 20.717 (2008), the Board REMANDS the case for the following 
action:  

Schedule the Veteran for a Travel Board 
hearing at the RO in St. Petersburg, 
Florida.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




